                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    1
                                                                                           ASSET CASES

Case No.:                   19-15892-JPS                                                                                                                    Trustee Name:                               Robert D. Barr
Case Name:                  WILLIAMS, JONATHAN P. AND WILLIAMS, DENISE A.                                                                                   Date Filed (f) or Converted (c):            09/23/2019 (f)
For the Period Ending:      12/30/2019                                                                                                                      §341(a) Meeting Date:                       11/14/2019
                                                                                                                                                            Claims Bar Date:                            04/08/2020

                                1                                                2                                3                                 4                        5                                           6

                       Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

 Ref. #
1       752 STARLITE DRIVE Berea OH 44017-0000                                  $140,000.00                                        $0.00                                          $0.00                                            FA
2       Make: FORD Model: F 150 Year: 2002                                            $300.00                                      $0.00                                          $0.00                                            FA
3       2018 NISSAN SENTRA Mileage: 6000                                         $14,000.00                                        $1.00                                          $0.00                                        $1.00
4       Other Information: WORK TRAILER                                               $500.00                                      $0.00                                          $0.00                                            FA
5       HOUSEHOLD FURNISHINGS                                                        $2,000.00                                     $0.00                                          $0.00                                            FA
6       PERSONAL CLOTHING                                                             $800.00                                      $0.00                                          $0.00                                            FA
7       TWO DOGS, TWO CATS, NINE CHICKENS                                               $0.00                                      $0.00                                          $0.00                                            FA
8       Checking FIFTH THIRD BANK                                                     $500.00                                      $0.00                                          $0.00                                            FA
9       Savings PNC --BUSINESS ACCOUNT                                                $145.00                                      $0.00                                          $0.00                                            FA
10      Savings BEST REWARDS CREDIT UNION                                              $10.00                                      $0.00                                          $0.00                                            FA
11      Pension UAW PENSION - IN PAYOUT                                              Unknown                                       $0.00                                          $0.00                                            FA
12      Pension OPERS                                                                Unknown                                       $0.00                                          $0.00                                            FA
13      Company name: TERM LIFE INSURANCE                                               $0.00                                      $0.00                                          $0.00                                            FA
        FROM FORD ; Beneficiary: SPOUSE
14      ZERO TURN MOWER AND TRAILER                                                   $300.00                                      $0.00                                          $0.00                                            FA


TOTALS (Excluding unknown value)                                                                                                                                                                      Gross Value of Remaining Assets
                                                                                 $158,555.00                                       $1.00                                          $0.00                                       $1.00




     Major Activities affecting case closing:
      12/30/2019    Investigating potential defective lien on motor vehicle, and possible sale of the vehicle. Review claims.


Initial Projected Date Of Final Report (TFR):          12/31/2020                                Current Projected Date Of Final Report (TFR):          12/31/2020               /s/ ROBERT D. BARR
                                                                                                                                                                                 ROBERT D. BARR




                                         19-15892-jps               Doc 14           FILED 12/30/19                   ENTERED 12/30/19 14:10:04                       Page 1 of 1
